DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Comments and Notes                                                                                                                                                                 

Multiple figures (e.g., 2 - 5, 7, 8 and 10 – 13) are referred to as 2A, 3A, etc. but there is only a single figure with a single panel. Such letters are used to indicate multiple panels within a particular figure and for these figures is unnecessary and could cause confusion as to if multiple panels were present but somehow omitted. Therefore, it is respectfully suggested that figure 2A be renamed Figure 2, Figure 3A be renamed 3, etc.

Specification

The disclosure is objected to because of the following informalities: various trade names or marks used in commerce are present in the specification but are not properly formatted and accompanied by generic terminology and abbreviations are present that are not accompanied by the complete term the first time they are used. 
Among the trade names or marks used in commerce that have been noted in this application are: ATTRITOR®, PLURONIC®, HICON®, SIMOLOYER®, AEROSIL® and CREMOPHOR®. Due to the large number of trade names or marks used in commerce present in the specification, this is not an exhaustive list. Each trade name or mark used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The abbreviations “CTAB” and “CTAC” are present in the specification which are not spelled out completely the first time they are used to unequivocally identify the compounds that are being referred to by these abbreviations.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bernstein et al. (WO 2007/070851).
Bernstein et al. discloses a process in which particles of a pharmaceutical agent (biologically active material) are provided; those particles are blended with particles of at least one first excipient; that mixture is milled to form a milled blend and further blended with particles of a second excipient (whole document, e.g., p 2, ln 11 – 20). The particles of the at least one first excipient read on the millable grinding matrix of the instant claims and the milling procedure necessarily results in the production of particles of biologically active material dispersed in at least partially milled grinding material as required by the instant claims. The resultant material has greater stability at storage condition than the initial particles of pharmaceutical agent or the simple powder blend of pharmaceutical agent and at least one first excipient (p 2, ln 20 – 29). The method can be applied to a wide variety of therapeutic, diagnostic and prophylactic agents that may be suitable for pulmonary or nasal administration (p 18, ln 4 onward), including hydrophobic therapeutic agents such as meloxicam (p 21, ln 24 – 30).
A specific example in which meloxicam is combined with at least one first excipient and milled is not set forth. Where selection of one named species from a list of alternatives is all that is required to arrive at the instantly claimed subject matter, that species is anticipated. Ex Parte A., 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982).
If carrying out the process of with meloxicam is not anticipated by Bernstein et al., the selection of meloxicam from the list of therapeutic, diagnostic and prophylactic agents that can be used is the disclosed method would have been obvious to the person of ordinary skill in the art at the time the invention was made to improve the storage stability of meloxicam by combining particles of meloxicam with particles of at least one first excipient and milling that powder blend. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bernstein et al. discloses a method as in the instant claims that is applicable to a wide variety of therapeutic, diagnostic and prophylactic agents, including meloxicam, and that the disclosed process produces particles with greater stability under storage conditions. Depending on the particular indication being treated, the person of ordinary skill in the art can select the appropriate therapeutic agent from the list of suitable agents disclosed by Bernstein et al. that includes meloxicam and would reasonably expect that subjecting such particles to the process of Bernstein et al. would result in improved stability.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/318,983 in view of Bernstein et al. (WO 2007/070851). The claim of US’983 recites the same active steps of dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material as in the instant claim.
That the solid biologically active material is meloxicam as required by the instant claim is not claimed. 
Bernstein et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use meloxicam as the solid biologically active material in the method of US’983. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the selection of meloxicam from the list of therapeutic, diagnostic and prophylactic agents that can be processed in such a manner to improve the storage stability of meloxicam by combining particles of meloxicam with particles of at least one first excipient and milling that powder blend. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bernstein et al. discloses a method as in the instant claims that is applicable to a wide variety of therapeutic, diagnostic and prophylactic agents, including meloxicam, and that the disclosed process produces particles with greater stability under storage conditions. Depending on the particular indication being treated, the person of ordinary skill in the art can select the appropriate therapeutic agent from the list of suitable agents disclosed by Bernstein et al. that includes meloxicam and would reasonably expect that subjecting such particles to the process of Bernstein et al. would result in improved stability.
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/468,541 in view of Bernstein et al. (WO 2007/070851). The claim of US’541 recites the same active steps dry milling a solid biologically active material and a millable grinding matrix in a mill comprising a plurality of milling bodies, for a time period sufficient to produce particles of the biologically active material dispersed in an at least partially milled grinding material as in the instant claim.
That the solid biologically active material is meloxicam as required by the instant claim is not claimed. 
Bernstein et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use meloxicam as the solid biologically active material in the method of US’541. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the selection of meloxicam from the list of therapeutic, diagnostic and prophylactic agents that can be processed in such a manner to improve the storage stability of meloxicam by combining particles of meloxicam with particles of at least one first excipient and milling that powder blend. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bernstein et al. discloses a method as in the instant claims that is applicable to a wide variety of therapeutic, diagnostic and prophylactic agents, including meloxicam, and that the disclosed process produces particles with greater stability under storage conditions. Depending on the particular indication being treated, the person of ordinary skill in the art can select the appropriate therapeutic agent from the list of suitable agents disclosed by Bernstein et al. that includes meloxicam and would reasonably expect that subjecting such particles to the process of Bernstein et al. would result in improved stability.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618